  Case 12-26290         Doc 74     Filed 03/05/19 Entered 03/05/19 09:38:09              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12-26290
         YVETTE MARIE DAVIS DOGAN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/29/2012.

         2) The plan was confirmed on 11/14/2012.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/09/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/08/2018.

         6) Number of months from filing to last payment: 70.

         7) Number of months case was pending: 80.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,353.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 12-26290       Doc 74        Filed 03/05/19 Entered 03/05/19 09:38:09                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $40,700.00
       Less amount refunded to debtor                             $16.78

NET RECEIPTS:                                                                                   $40,683.22


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,833.23
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,333.23

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ACL INC                          Unsecured         372.00           NA              NA            0.00        0.00
ADVOCATE HEALTH CTR              Unsecured         797.00           NA              NA            0.00        0.00
BANK OF NEW YORK MELLON          Secured              NA     17,048.49        17,048.49     17,048.49         0.00
BANK OF NEW YORK MELLON          Secured       99,000.00    113,362.89             0.00           0.00        0.00
CB USA INC                       Unsecured         455.00           NA              NA            0.00        0.00
CERTIFIED SERVICES INC           Unsecured          50.00           NA              NA            0.00        0.00
COMCAST CHICAGO SECONDS          Unsecured         185.00           NA              NA            0.00        0.00
COMCAST CHICAGO SECONDS          Unsecured         423.00           NA              NA            0.00        0.00
CONSULTANTS GASTROENTEROLOG      Unsecured         163.00           NA              NA            0.00        0.00
DS WATERS OF NORTH AMERICA       Unsecured         348.00           NA              NA            0.00        0.00
FRANCISCAN ALLIANCE              Unsecured          47.00           NA              NA            0.00        0.00
IL DEPT OF REVENUE               Priority          400.00           NA              NA            0.00        0.00
IL DEPT OF REVENUE               Unsecured         400.00           NA              NA            0.00        0.00
IL STATE TOLL HWY                Unsecured          51.00           NA              NA            0.00        0.00
IL STATE TOLL HWY                Unsecured         210.00           NA              NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA         178.49          178.49           1.78        0.00
IMAGING ASSOCIATION OF INDIANA   Unsecured          95.00           NA              NA            0.00        0.00
INGALLS MEMORIAL HOSPITAL        Unsecured      3,000.00     28,687.89        28,687.89        410.48         0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         416.74          416.74           4.17        0.00
MERCY HOSPITAL MEDICAL CENTER    Unsecured          25.00           NA              NA            0.00        0.00
MIDLAND FUNDING LLC              Unsecured         881.00        880.78          880.78           8.81        0.00
MIDWEST EMERGENCY ASSOC          Unsecured          35.00           NA              NA            0.00        0.00
SPRINGLEAF FINANCIAL SERVICES    Unsecured            NA         847.91          847.91           8.48        0.00
SPRINGLEAF FINANCIAL SERVICES    Secured        1,823.00         500.00          500.00        500.00         7.79
ST MARGARET MERCY HEALTHCAR      Unsecured          35.00           NA              NA            0.00        0.00
WELLS FARGO BANK NA              Unsecured     29,647.00            NA              NA            0.00        0.00
WELLS FARGO DEALER SERVICES      Unsecured            NA         945.99          945.99           7.21        0.00
WELLS FARGO DEALER SVC INC       Secured             0.00    16,886.90        15,461.64     15,461.64    1,891.14




UST Form 101-13-FR-S (09/01/2009)
  Case 12-26290         Doc 74      Filed 03/05/19 Entered 03/05/19 09:38:09                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                $17,048.49         $17,048.49             $0.00
       Debt Secured by Vehicle                           $15,461.64         $15,461.64         $1,891.14
       All Other Secured                                    $500.00            $500.00             $7.79
 TOTAL SECURED:                                          $33,010.13         $33,010.13         $1,898.93

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $31,957.80            $440.93              $0.00


Disbursements:

         Expenses of Administration                             $5,333.23
         Disbursements to Creditors                            $35,349.99

TOTAL DISBURSEMENTS :                                                                      $40,683.22


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
